Citation Nr: 0915883	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  08-05 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by: Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel









INTRODUCTION

The Veteran served on active duty from June 1977 to April 
1992.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma. 


FINDING OF FACT

The medical evidence of record does not show a diagnosis of 
bilateral hearing loss at any time during the pendency of the 
appeal.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service, and sensorineural hearing loss 
cannot be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 
38 C.F.R.  §§ 3.303, 3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2008).  Prior to adjudication of the Veteran's claims, a 
September 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, the Veteran was notified of regulations pertinent 
to the establishment of 


an effective date and of the disability rating in the 
September 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  See Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake 
v. Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-
1209); rev'd, Shinseki v. Sanders, 566 U.S. ____ (2009). 

The Veteran's service treatment records and VA treatment 
records have been obtained; the Veteran did not identify any 
pertinent private medical records relevant to his claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  The Veteran was also accorded a VA 
examination in October 2006.  38 C.F.R. § 3.159(c) (4).  

The Veteran has challenged the adequacy of the VA examination 
conditions and the accuracy of the results, and has therefore 
requested that a new examination be scheduled.  Specifically, 
the Veteran alleged that the October 2006 VA examination was 
inadequate because it was conducted in a sound proof booth 
one and a half years ago.  However, the Veteran has not 
offered any expert medical evidence demonstrating that an 
alternative testing method exists and that this method is in 
use by the general medical community, nor has she provided 
compelling medical evidence demonstrating that VA's testing 
methods produce inaccurate, misleading, or otherwise 
clinically unacceptable results.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007) (holding that an appellant 
challenging VA's policy concerning its audiological 
examination regulations would need to show that the policy is 
a plainly erroneous interpretation of, or is otherwise 
inconsistent with, VA's regulations).  Therefore, the Board 
finds that since no objective evidence found in the record 
refutes the adequacy of this examination or the accuracy of 
the results, another VA examination is not required.  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. 


Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of the 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486. 

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (holding that the entire record must be 
reviewed, but each piece of evidence does not have to be 
discussed).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (finding that the law requires only that 
reasons for rejecting evidence favorable to the claimant be 
addressed). 

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
inservice or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Accordingly, in order to establish service connection for the 
Veteran's claimed  disorders, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores are less than 94 percent.  38 
C.F.R. § 3.385. 

The Veteran's service treatment records include audiological 
examination reports dated from June 1977 to February 1992.  
None of these examinations showed the Veteran with hearing 
loss in either ear as defined by VA.  Similarly, the 
Veteran's post-service treatment records, including VA 
treatment records dated from November 2006 to January 2008, 
are negative for a diagnosis of hearing loss for VA purposes.

At a VA examination in October 2006, the Veteran reported 
that she had difficulty hearing background noise.  She also 
reported that during military service she had worked as a 
helicopter mechanic/crew chief, and had fired weapons with 
her right hand while using hearing protection.  Upon auricle 
and external ear examinations, the VA examiner reported that 
the Veteran's right and left ears were within normal limits.  
Thereafter, puretone audiometry test results were 5, 10, 10, 
and 15 decibels in the right ear and 20, 5, 10, and 15 
decibels in the left ear, at 1000, 2000, 3000, and 4000 
Hertz, respectively.  The Veteran's speech recognition 
ability was 96 percent, bilaterally.  The VA examiner 
diagnosed "normal hearing sensitivity bilaterally." 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (finding that the requirement that a current 
disability be present is satisfied "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim . . . even 
though the disability resolves prior to [VA's] adjudication 
of the claim"); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998). 

The Veteran asserted that she worked on and around a flight 
line in the Army and that she was constantly exposed to 
running aircrafts and other loud equipment, including 
auxiliary power units and large vehicles, as well as loud 
noises on weapons qualification ranges, annually.  The 
Veteran further asserted that her hearing loss was quite 
evident in public, and where "there is other noise, I can 
not [discriminate] the words when somebody is talking to me 
and there are other noises around me."  These statements are 
competent evidence as they pertain to the Veteran's personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(stating that personal knowledge is that which comes to the 
witness through the use of his senses--that which is heard, 
felt, seen, smelled, or tasted), citing United States v. 
Brown, 540 F.2d 1048, 1053 (10th Cir. 1976) (witnesses may 
testify "upon concrete facts within their own observation and 
recollection--that is, facts perceived from their own senses, 
as distinguished from their opinions or conclusions drawn 
from such facts"), cert. denied, 429 U.S. 1100 (1977).  
However, the Veteran's statements that she has hearing loss 
as a result of these activities in service are not competent 
statements.  Id.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As the Veteran is not a 
health care professional, her statements are not competent 
evidence of a current diagnosis of bilateral hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Accordingly, since the competent evidence of record does not 
show a diagnosis of bilateral hearing loss as defined by VA 
during the pendency of the Veteran's appeal, service 
connection for bilateral hearing loss is not warranted.  In 
reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as there is no medical evidence 
of record that shows that the Veteran has a current diagnosis 
of bilateral hearing loss, the preponderance of the evidence 
is against the claim and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


